DETAILED ACTION
This office action is in response to the applicant’s response filed on 02/16/2021. 
Claims 1-2, 4-5, 7-10, 12-23, and 25-29 are allowable
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephonic communication with the applicant’s representative, Kevin Zimmer, on February 22, 2021 and February 26, 2021.
Claims 1-2, 4-5, 7-10, 12-23, and 25-29 are allowable. The restriction requirement  as set forth in the Office action mailed on 10/28/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). 
The restriction requirement is hereby withdrawn as to claims 12-16 that requires all the limitations of an allowable claim. 
Claim 24 is directed to accessing digital wallets ID and risk score information on the generating a first restricted use key and receiving a second restricted user,  no longer 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Please replace all prior versions of the claims with the attached amended claims, wherein, 
Claims 3, 6, 11 and 24 have been canceled; 
Claims 1-2, 4-5, 7-10, 12-23, and 25-29 are pending.

The amended claims:
1.	(Currently Amended) A computer-implemented system for facilitating the issuance and exchange of a stable cryptocurrency collateralized by government-issued debt, the system comprising:
a management platform in communication with a transaction validation and recording network including a plurality of distributed nodes configured to store blockchain data structures, the management platform including:
a memory configured to store computer program instructions relating to at least a smart contract module and an identity (ID) and risk score module; and
one or more physical computer processors wherein the computer program instructions, when executed by the one or more physical processors, cause the one or more physical processors to perform operations including:
establishing communication with a first user device of a first user and a second user device of a second user wherein a first wallet interface operates on the first user device and a second wallet interface operates on the second user device;
receiving, from the first wallet interface, first user information and a first request to create a wallet address;
receiving, from the second wallet interface, second user information and a second request to create a wallet address;
determining a first Know Your Customer (KYC) score based upon at least some of the first user information;
determining a second KYC score based upon at least some of the second user information;
generating, based at least in part upon the first KYC score, a first risk score for the first user;
generating, based at least in part upon the second KYC score, a second risk score for the second user;
generating, in response to the first request, a first wallet address for a first digital wallet wherein the first wallet address is associated with the first risk score;
generating, in response to the second request, a second wallet address for a second digital wallet wherein the second wallet address is associated with the second risk score;
generating first wallet metadata for the first digital wallet by one or more of hashing and cryptographically encrypting at least one of the first risk score and a first ID verification classification wherein the first ID verification classification indicates whether a first ID of the first user has been verified;
generating second wallet metadata for the second digital wallet by one of more of hashing and cryptographically encrypting at least the second risk score;
sending, to the transaction validation and recording network, the first wallet metadata for recording in a first blockchain wallet associated with the first digital wallet;
sending, to the transaction validation and recording network, the second wallet metadata for recording in a second blockchain wallet associated with the second digital wallet;
determining a first amount of a government-issued currency received, at an account associated with an operator of the system, from the first user;
determining a second amount of a government-issued currency received, at the account associated with the operator of the system, from the second user;
issuing, in response to the determining the first amount of a government- issued currency received, a first plurality of tokens of the stable cryptocurrency to the first digital wallet by sending instructions to the transaction validation and recording network to record the first plurality of tokens on the first blockchain wallet;
issuing, in response to the determining the second amount of the government-issued currency received, a second plurality of tokens of the stable cryptocurrency to the second digital wallet by sending instructions to the transaction validation and recording network to record the second plurality of tokens on the second blockchain wallet;
receiving, from the first wallet interface, granularity information entered into the first wallet interface;
generating, for the first digital wallet, a first restricted use key having parameters determined by the first granularity information wherein the first restricted use key acts as a private key providing, based upon the parameters, access to the first wallet metadata through at least the second wallet interface;
providing access, using the first restricted use key, to at least a part of the first wallet metadata stored on the first blockchain wallet at a level of granularity determined by the granularity information wherein the granularity information determines one or more of: what part of the first wallet metadata may be released and a restriction on usage of the first restricted use key;
sending information corresponding to the at least a part of the first wallet metadata to the second wallet interface;
receiving, from one of the first wallet interface and the second wallet interface, a first transaction request involving at least the first digital wallet and the second digital wallet;
comparing, in response to the first transaction request, the first wallet metadata to transaction rules associated with the second digital wallet; and
completing, at least in part in response to the comparing, a first transaction corresponding to the first transaction request by sending transaction recording instructions to the transaction validation and recording network to record a first transaction in association with at least one of the first blockchain wallet and the second blockchain wallet.

2.	(Previously Presented) The system of claim 1, wherein the instructions causing the one  or more physical processors to perform the operation of comparing further include instructions for causing the one or more physical processors to perform at least one additional operation of comparing the second wallet metadata to additional transaction rules associated with the first digital wallet.

    3.	(Canceled)


4.	(Previously Presented) The system of claim 1, wherein the instructions further include instructions causing the one or more physical processors to perform additional operations including:
receiving, from one of the first wallet interface and the second wallet interface, a second transaction request involving at least the first digital wallet and the second digital wallet;
comparing, in response to the second transaction request, the first wallet metadata to the transaction rules associated with the second digital wallet;
rejecting, based upon the comparing the first wallet metadata to the transaction rules associated with the second digital wallet, the second transaction request;
sending, to the transaction validation and recording network to record, instructions to record a rejection of the second transaction request in association with at least one of the first blockchain wallet and the second blockchain wallet.

5.	(Previously Presented) The system of claim 1, wherein the first transaction request corresponds to a transfer request and wherein the instructions further include instructions for causing the one or more processors to perform at least one additional operation including transferring, based at least in part upon the comparing, a specified number of tokens of the stable cryptocurrency from the first digital wallet to the second digital wallet.

   6.	(Canceled)


   7.	(Currently Amended) The system of claim 1, wherein the instructions causing the one or more processors to perform the operation of determining a first KYC score further include instructions causing the one or more processors to perform at least one

   8.	(Currently Amended) The system of claim 1, wherein the instructions further include instructions causing the one or more processors to perform including
receiving a second transaction request involving at least the first digital wallet;
evaluating the second transaction request based upon additional transaction rules associated with the first digital wallet.

  9.	(Currently Amended) The system of claim 8, wherein the second transaction request corresponds to a redemption request and wherein s further include redeeming, subsequent to the evaluating the second transaction request, a specified number of tokens of the stable cryptocurrency from the first digital wallet.


  10.	(Currently Amended) The system of claim 4, wherein sfurther include adjusting the first risk score based on any of: (i) rejection of the first transaction request, (ii) acceptance of the first transaction request, and (iii) a completed transfer of a specified number of tokens of the stable cryptocurrency from the first digital wallet to the second digital wallet.

  11.	(Canceled)


  12.	(Original) The system of claim 1, wherein the memory is further configured to store instructions for an artificial intelligence (AI) engine, the instructions for the AI engine including: 
	determining a net amount of the government-issued currency received, at an account associated with an operator of the system, from users of the system;
determining, based upon the net amount of the government-issued currency received, a plurality of new tokens of the stable cryptocurrency to be created;
determining an amount of the government-issued debt required to be purchased to collateralize the plurality new tokens of the stable cryptocurrency;
creating, and issuing to digital wallets associated with the users of the system, the plurality of new tokens of the stable cryptocurrency.

  13.	(Original) The system of claim 1, wherein the memory is further configured to store instructions for an artificial intelligence (AI) engine, the instructions for the AI engine including: 
	determining a net amount of the government-issued currency withdrawn, at an account associated with an operator of the system, by users of the system;
determining, based upon the net amount of the government-issued currency withdrawn, a plurality of existing tokens of the stable cryptocurrency to be destroyed;
determining an amount of the government-issued debt required to be sold in connection with destruction of the plurality of existing tokens of the stable cryptocurrency;
destroying the plurality of existing tokens of the stable cryptocurrency.


14.	(Original) The system of claim 1, wherein the instructions further include instructions for periodically recalculating the first risk score, the user parameters used in recalculating the first risk score relating to a source of the government-issued currency provided by the first user, a source of wealth of the first user and a verification of an address of the first user.

   15.	(Original) The system of claim 1, wherein the instructions further include instructions for periodically recalculating the first risk score, the financial information used in recalculating the first risk score including information relating to bank account verification, credit card verification, and assets verification.

   16.	(Original) The system of claim 1, wherein the instructions further include instructions for recalculating the first risk score in response to at least one of (i) a change in any of the user parameters, (ii) completion or attempt of a transaction involving the first digital wallet, (iii) counter party risk information including a second risk score and second ID verification classification for the second digital wallet.

  17.	(Currently Amended) The system of claim 1, wherein the instructions further include instructions for causing the one or more processors to perform  includuing
determining, based upon at least one of the first risk score and the first ID verification classification, that the first digital wallet is eligible to receive a plurality of tokens of the stable cryptocurrency from the second digital wallet or in exchange for government-issued currency provided by the first user;
transferring the plurality of tokens from a treasury wallet to the first digital wallet.


  18.	(Currently Amended) The system of claim 1, wherein the instructions further include instructions for causing the one or more processors to perform at least one

19.	(Currently Amended) The system of claim 1, wherein the second digital wallet is configured with a set of rules relating to transaction eligibility and wherein the instructions further include instructions causing the one or more processors to perform at least one

   20.	(Original) The system of claim 1, wherein information relating to at least one of the first risk score and the first ID verification classification is provided for review by the second user at the level of granularity determined by the granularity information used in generating the restricted use key.

21.	(Currently Amended) The system of claim 1, wherein the instructions further include instructions for causing the one or more processors to perform at least one

22.	(Currently Amended) The system of claim 1, wherein the instructions further include instructions for causing the one or more processors to perform at least one

23.	(Currently Amended) A method for facilitating the issuance and exchange of a stable cryptocurrency collateralized by government-issued debt in a system including a management platform in communication with a transaction validation and recording network having a plurality of distributed nodes, the management platform including a memory configured to store computer program instructions relating to at least a smart contract module and an ID and risk score module, the management platform further including one or more physical computer processors wherein the computer program instructions, when executed by the one or more physical processors, cause the one or more physical processors to perform the method, the method comprising:
establishing communication with a first user device of a first user and a second user device of a second user wherein a first wallet interface operates on the first user device and a second wallet interface operates on the second user device;
receiving, from the first wallet interface, first user information and a first request to create a wallet address;
receiving, from the second wallet interface, second user information and a second request to create a wallet address;
determining a first Know Your Customer (KYC) score based upon at least some of the first user information;
determining a second KYC score based upon at least some of the second user information;
generating, based at least in part upon the first KYC score, a first risk score for the first user;
generating, based at least in part upon the second KYC score, a second risk score for the second user;
generating, in response to the first request, a first wallet address for a first digital wallet wherein the first wallet address is associated with the first risk score;
generating, in response to the second request, a second wallet address for a second digital wallet wherein the second wallet address is associated with the second risk score;
generating, first wallet metadata for the first digital wallet by one or more of hashing and cryptographically encrypting at least one of the first risk score and a first ID verification classification wherein the first ID verification classification indicates whether a first ID of the first user has been verified;
generating second wallet metadata for the second digital wallet wherein the second wallet metadata includes at least the second risk score;
sending, to the transaction validation and recording network, the first wallet metadata for recording in a first blockchain wallet associated with the first digital wallet;
sending, to the transaction validation and recording network, the second wallet metadata for recording in a second blockchain wallet associated with the second digital wallet;
determining a first amount of a government-issued currency received, at an account associated with an operator of the system, from the first user;
determining a second amount of a government-issued currency received, at the account associated with the operator of the system, from the second user;
issuing, in response to the determining the first amount of a government-issued currency received, a first plurality of tokens of the stable cryptocurrency to the first digital wallet;
issuing, in response to the determining the second amount of the government-issued currency received, a second plurality of tokens of the stable cryptocurrency to the second digital wallet;
receiving, from the first wallet interface, granularity information entered into the first wallet interface;
generating, for the first digital wallet, a first restricted use key having parameters determined by the first granularity information wherein the first restricted use key acts as a private key providing, based upon the parameters, access to the first wallet metadata through at least the second wallet interface;
providing access, using the first restricted use key, to at least a part of the first wallet metadata stored on the first blockchain wallet at a level of granularity determined by the granularity information wherein the granularity information determines one or more of: what part of the first wallet metadata may be released to the second digital wallet and a restriction on usage of the first restricted use key;
sending information corresponding to the at least a part of the first wallet metadata to the second wallet interface;
receiving a first transaction request involving at least the first digital wallet and the second digital wallet;
comparing, in response to the first transaction request, the first wallet metadata to transaction rules associated with the second digital wallet; and
completing, at least in part in response to the comparison of the first wallet metadata to the transaction rules, a first transaction corresponding to the first transaction request by sending transaction recording instructions to the transaction validation and recording network to record a first transaction in association with the first blockchain wallet and the second blockchain wallet.


24.	(Canceled) 

25.	(Previously Presented) The system of claim 1, wherein the first transaction request is a first transfer request and wherein the transaction recording instructions instruct the transaction validation and recording network to at least one of: (i) transfer at least one token from the first blockchain wallet to the second blockchain wallet, and (ii) transfer at least one token from the second blockchain wallet to the first blockchain wallet.

26.	(Currently Amended) The system of claim 1, wherein the instructions causing the one or more physical processors to perform the operation of completing the first transaction corresponding to the first transaction request further include instructions causing the one or more physical processors to perform at the least oneoperation of receiving, from the second wallet interface, user input provided by the second user upon consideration of the first wallet metadata at the level of granularity determined by the granularity information, the user input indicating an intent to complete the first transaction.

    27.	(Currently Amended) The system of claim 26, wherein the instructions further include instructions which, when executed by the one or more physical processors, cause the one or physical processors to perform including
receiving, from the second wallet interface, additional granularity information entered into the second wallet interface;
generating, based upon the additional granularity information, a second restricted use key governing access to the second wallet metadata;
accessing, using the second restricted use key, at least a part of the second wallet metadata stored on the second blockchain wallet at a level of granularity determined by the additional granularity information;
comparing, in response to the first transaction request, the second wallet metadata to additional transaction rules associated with the first digital wallet;
wherein the instructions to complete the first transaction are further in response to the comparison of second wallet metadata to the additional transaction rules.

28.	(Currently Amended) The system of claim 27, wherein the instructions causing the one  of more physical processors to perform the operation of completing the first transaction corresponding to the first transaction request further include instructions causing the one or more physical processors to perform at least one

    29.	(Previously Presented) The system of claim 1 wherein the first wallet address includes a flag associated with the first ID verification classification, the flag indicating whether the first ID verification classification meets one or more accepted standards.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance over prior art:
Independent Claims 1 and 23 discloses a system for facilitating the issuance and exchange of a stable cryptocurrency collateralized by government-issued debt. A management platform of the system receives requests to create wallet addresses with user information from first and second user devices, determines users’ KYC scores and risk scores based on user information, generates first and second wallet addresses based on the risk scores, and stores wallet metadata generated by hashing and encrypting the risk scores and ID verification on blockchains. After the wallet addresses are created, the management platform determines amount of a government-issued currency received from first and second digital wallets, issues tokens of stable cryptocurrency to the digital wallets, and records the issued tokens on the blockchains. In order to allow the second wallet user to access the first wallet metadata, a restricted use key is created with parameters based on the granularity information entered through the first user wallet interface, and the second user can access part of the first user wallet metadata through the second user wallet interface with restriction of the granularity information. After the management platform receives a transaction request involving at least the first digital wallet and the second digital wallet, and 
The closest prior arts of record are as follows:
James et al. (US 10373129 B1) (“James”)
SANDERS (US 20160239831 A1) (“Sanders”)
Kavali (US 20200380520 A1) (“Kavali”)
ZHOU et al. (US 20200320222 A1) (“Zhou”)
Weidenmiller et al. (US 20160117678 A1) (“Weidenmiller”)
James discloses a system, method and program product for generating and distributing a stable value digital asset token tied to an underlying 
Sanders discloses a method providing money transfer service with digital wallets. In order to reduce the risk of any transaction being used for money laundering and terrorist financing purposes, a process associates a digital user with the user’s verified personal information, such as Know Your Customer (KYC) and biometric information, and limits the requested financial amount with transaction risk score, the digital wallet user’s risk score, country rating, such as the Basel AML Index scores of the countries in the primary addresses of the selected beneficiary and the digital wallet user. A maximum withdrawal amount is imposed on a digital wallet user per period. The system and/or method automatically determines the transaction risk score in real time by analyzing the digital wallet user's risk score and verified personal information and permits any authorized payout center to bid on and fulfill a money service request by the digital wallet user.

Zhou discloses an information management method obtaining to-be-imported personal information, sending metadata of the user to a blockchain node, and storing the metadata of the user into the blockchain. So that personal information of the user is registered in the blockchain, and the security of the personal information can be effectively ensured. The user also can perform management of and provide external authorized access to the personal information of the user in a unified manner, such as allowing another party to access part of his/her personal information based on the identifier of a token.
Weidenmiller discloses a payment system that provides for receiving a request from a first user for funds from an account related to an organization, determining an organizational level of the user in the organization, determining the fund access privilege of the first user based on the organizational level of the user; and associating a set of fund use privileges for the first user, the set of fund 
The cited references, alone or in combination, do not teach the specific combination of determining a first Know Your Customer (KYC) score based upon at least some of the first user information; determining a second KYC score based upon at least some of the second user information; generating, based at least in part upon the first KYC score, a first risk score for the first user; generating, based at least in part upon the second KYC score, a second risk score for the second user; generating, in response to the first request, a first wallet address for a first digital wallet wherein the first wallet address is associated with the first risk score; generating, in response to the second request, a second wallet address for a second digital wallet wherein the second wallet address is associated with the second risk score; generating first wallet metadata for the first digital wallet by one or more of hashing and cryptographically encrypting at least one of the first risk score and a first ID verification classification wherein the first ID verification classification indicates whether a first ID of the first user has been verified; generating second wallet metadata for the second digital wallet by one of more of hashing and cryptographically encrypting at least the second risk score; sending, to the 
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in James because James is not concerned about generating digital wallet metadata comprising risk score and ID verification 
Additionally, the combination of James, Sanders, Kavali, Zhou, and Weidenmiller clearly destroys the intent and purpose of James, taken alone and/or in view of Sanders, Kavali, Zhou, and Weidenmiller, who, for example, stores the user identification data in a centralized database on the exchange computer system rather than storing the user metadata on blockchains associated with the digital wallet. Accordingly, the present invention is distinguishable over James, taken alone and/or in view of Sanders, Kavali, Zhou, and Weidenmiller, for this reason, as well. 
Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious. Foreign prior art and NPL search was conducted; however, no relevant prior art was found.
Accordingly, dependent claims  2, 4-5, 7-10, 12-22, and 25-29 incorporates allowable subject matter through their dependency and hence allowable. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair /PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685